      Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 1 of 18



1     Brandon A. Keim (028831)
      bkeim@frgalaw.com
2     Frazer Ryan Goldberg & Arnold LLP
      1850 North Central Avenue, Suite 1800
3     Phoenix, AZ 85004
      (602) 200-7399
4
      Attorneys for Defendant Stephen M. Kerr
5
6
7
8                        IN THE UNITED STATES DISTRICT COURT
9                             FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                       Case No. 2:19-cv-05432-DJH
12                                Plaintiff,
13
      v.                                              DEFENDANT’S RESPONSE TO
14                                                    PLAINTIFF’S MOTION FOR
      Stephen M. Kerr,                                SUMMARY JUDGMENT
15
16                                Defendant.

17
18          Defendant Stephen M. Kerr (“Kerr”) responds to the United States’ motion for
19   summary judgment. The United States is not entitled to summary judgment as a matter of
20   law because (1) the Administrative Procedure Act (“APA”) requires that the Court remand
21   the FBAR penalties to the IRS for additional investigation or explanation because the
22   United States concedes that the IRS’s penalty assessment was illegal, (2) the United States’
23   proposed penalties are still wrong, (3) Kerr did not have a reporting requirement for the
24   Placeholder Account because he did not have the requisite financial interest in or authority
25   over the account, (4) the penalties are punitive in nature and excessive in violation of the
26   Eighth Amendment, and (5) the penalties exceed the $100,000 cap under 31 C.F.R. §
27   1010.820(g). Kerr requests that the Court remand the action to the IRS.
28
      Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 2 of 18



1           This response is supported by the following Memorandum of Points and Authorities
2    and the attached exhibits filed concurrently herewith.
3                    MEMORANDUM OF POINTS AND AUTHORITIES
4
     A.     The Court must remand certain FBAR penalties to the IRS for additional
5           investigation or explanation because the United States concedes that the IRS’s
6           FBAR penalty assessments were overstated by at least 40%, or nearly $1.6
            million.
7
8           The United States concedes for the first time in its motion that the IRS’s FBAR
9    penalty assessments were illegal, resulting in an overstatement of at least 40%, or nearly
10   $1.6 million based on the information in the administrative record. (Pl.’s Mot. for Summ.
11   J. 2, 14-15.) The United States’ concession comes more than seven years after the IRS
12   determined Kerr’s FBAR penalties, nearly four years after it assessed Kerr’s FBAR
13   penalties and began collection efforts, including the assertion of oppressive late payment
14   penalties, and nearly two years after the United States filed this lawsuit. Now the United
15   States requests that the Court rubber-stamp its recalculation of FBAR penalties and enter
16   judgment rather than remand the matter to the IRS, as required by the APA, because it
17   will “conserve limited agency and party resources.” (Pl.’s Mot. for Summ. J. 16.) The
18   Court should reject the United States’ invitation to substitute the Court’s judgment for
19   that of the IRS, and instead set aside the FBAR penalty assessments, and remand the
20   action to the IRS for further proceedings.
21          Judicial review of agency action is governed by the APA, and a court shall set
22   aside an agency’s decision if it is “arbitrary, capricious, an abuse of discretion, or
23   otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). If the reviewing court
24   cannot find substantial evidence in the record, it should “not compensate for the agency’s
25   dereliction by undertaking its own inquiry into the merits, but should remand to the
26   agency for further proceedings.” San Luis & Delta-Mendota Water Auth. v. Jewell, 747
27   F.3d 581, 603 (9th Cir. 2014). If the decision of the agency is not sustainable on the
28   administrative record, then the decision must be vacated and the matter remanded for

                                                    2
      Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 3 of 18



1    further consideration. Fed. Power Comm'n v. Transcon. Gas Pipe Line Corp., 423 U.S.
2    326 (1976). “When a court determines that an agency’s action failed to follow Congress’s
3    clear mandate the appropriate remedy is to vacate that action.” Cal. Wilderness Coalition
4    v. U.S. Dep't of Energy, 631 F.3d 1072, 1095 (9th Cir. 2011); see also United Steel v.
5    Mine Safety & Health Admin., 925 F.3d 1279, 1287 (D.C. Cir. 2019) (“The ordinary
6    practice is to vacate unlawful agency action.”); Gen. Chem. Corp. v. United States, 817
7    F.2d 844, 848 (D.C. Cir. 1987) (“The APA requires us to vacate the agency's decision if
8    it is ‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
9    law’ ....”).
10           There is no longer a question of whether the IRS’s FBAR penalty assessments are
11   sustainable on the administrative record because “[a]s the United States concedes, the
12   IRS overestimated the statutory maximum penalty from the evidence available to it by
13   $1,575,396.” (Pl.’s Mot. For Summ. J. 2.) The IRS’s FBAR penalty assessments must be
14   set aside, and remand for new agency action is the only option for a new penalty to be
15   assessed or not assessed.
16           The United States argues that “remand is unnecessary.” The United States cites
17   United States v. Schwarzbaum, 2020 WL 2526500, at *1 (S.D. Fla. May 18, 2020), as its
18   sole authority for its suggestion that this Court can substitute its judgment for that of the
19   IRS and avoid a remand. The United States’ reliance on Schwarzbaum is misplaced
20   because that court held that the remand request was not timely. Id. (“[T]he [remand]
21   argument has not been properly raised and the Court will not consider it at this late
22   stage.”). But even if the Schwarzbaum court had addressed the remand argument in the
23   order cited by the United States (it did not), it would be of no consequence because that
24   court ultimately held in a subsequent order that “any error in the Government’s
25   calculation is harmless,” United States v. Schwarzbaum, No. 18-CV-81147, 2020 WL
26   5076979, at *3 (S.D. Fla. Aug. 27, 2020), and therefore, remand was not necessary.
27
28

                                                    3
      Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 4 of 18



1           The most recent court opinion to address an arbitrary and capricious FBAR
2    penalty assessment concluded, in accordance with Supreme Court precedent, that remand
3    to the IRS was necessary. United States v. Gentges, No. 18-CV-7910 (KMK), 2021 WL
4    1222764, at *16 (S.D.N.Y. Mar. 31, 2021). Despite that the United States cited the case
5    in its motion for the proposition that the penalty must be calculated as of June 30
6    (something that the IRS did not do in Kerr’s case because the IRS relied on December 31
7    balances), it failed to mention the court’s decision to remand. Nevertheless, the Supreme
8    Court has provided clear direction, and there is no reason to rely on non-precedential
9    opinions like Schwarzbaum or Gentges.
10          In the Supreme Court’s recent opinion in Department of Homeland Security v.
11   Regents of the University of California, ––– U.S. ––––, 140 S. Ct. 1891, 207 L.Ed.2d 353
12   (2020), it reiterated that “[i]t is a ‘foundational principle of administrative law’ that
13   judicial review of agency action is limited to ‘the grounds that the agency invoked when
14   it took the action.’” Id. at 1907. The APA “directs that agency actions be ‘set aside’ if
15   they are ‘arbitrary’ or ‘capricious.’” Id. (quoting 5 U.S.C. § 706(2)(A)). “Under this
16   narrow standard of review, . . . a court is not to substitute its judgment for that of the
17   agency, but instead to assess only whether the decision was based on a consideration of
18   the relevant factors and whether there has been a clear error of judgment.” Id. (internal
19   citations and quotations omitted). Upon remand, an agency has two options: (1) offer “a
20   fuller explanation of the agency’s reasoning at the time of the agency action” or (2)
21   “‘deal with the problem afresh’ by taking new agency action.” Id. at 1907-08 (internal
22   citations and quotations omitted).
23          Despite clear direction from the Supreme Court, the United States hopes that this
24   Court will simply enter judgment against Kerr in a reduced amount. The United States
25   contends that entering judgment will “conserve limited agency and party resources,”
26   (Pl.’s Mot. for Summ. J. 16), and while that may be true for the United States, that is not
27
28

                                                     4
      Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 5 of 18



1    an exception carved out by the Supreme Court or presumably any court since the United
2    States fails to cite any authority holding as much.
3           As the Supreme Court explained in FEC v. Akins, 524 U.S. 11, 25 (1998), “[i]f a
4    reviewing court agrees that the agency misinterpreted the law, it will set aside the
5    agency’s action and remand the case – even though the agency (like a new jury after a
6    mistrial) might later, in the exercise of its lawful discretion, reach the same result for a
7    different reason.” The Court should remand Kerr’s FBAR penalty assessments to the IRS
8    for further explanation, or new agency action.
9           The United States’ suggestion that judgment, rather than remand, will conserve
10   agency resources is a thinly veiled attempt to avoid what it fears most: that new agency
11   action will be necessary.
12          The United States’ concession that the IRS’s FBAR penalty calculations cannot be
13   upheld means that the first option on remand—providing further explanation for its
14   decision—is foreclosed because there is no acceptable explanation for its failure to use
15   the proper information that it had in its possession, or request information that it did not
16   have in its possession, as its own procedures require. The only remaining option for the
17   IRS upon remand is new agency action. Regents, 140 S. Ct. at 1907-08. Although not yet
18   ripe for this Court’s consideration because there has not yet been any new IRS action,
19   FBAR penalty assessments are subject to a six-year statute of limitations under 31 U.S.C.
20   §§ 5321(b)(1) and (b)(6), see also United States v. Bussell, 699 Fed. Appx. 695, 696 (9th
21   Cir. 2017), and the period in which the IRS could assess penalties against Kerr ran nearly
22   three years ago on December 31, 2018 (Ex. B at USA-000883—896). The statute of
23   limitations would have expired sooner if Kerr had not fully cooperated and provided
24   consents to extend the statute of limitations while the IRS’s Office of Appeals reviewed
25   the IRS’s penalty calculations. Kerr will challenge any new action by the IRS that runs
26   afoul of the statute of limitations.
27
28

                                                     5
         Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 6 of 18



1             Remand will allow the IRS to determine that new assessments are appropriate, if
2    the statute of limitations supports it (it does not), and Kerr will receive new notice and
3    demand, and have the option to pay the assessments in a manner that avoids the
4    substantial accrual of interest, collection costs, and penalties, which can amount to more
5    than 30% over a two-year period. See 31 U.S.C. § 3717. Kerr should not be penalized
6    with interest, collection costs, and penalties for pursing judicial review of the IRS’s
7    FBAR penalty assessments that the United States now concedes were illegal.
8             Based on the United States’ concession in its motion, and the arguments appearing
9    below in B. in relation to UBS account ending in 962, remand is appropriate as to the
10   following FBAR penalties: 1
11
12          Account      Reporting Penalty          IRS             United        Kerr’s
                         Year      Date             Assessment      States’
13                                                                  Revised
14
            UBS #-       2007          6/30/2008    $378,117        $378,117      $277,285
15          962
16          UBS #-       2007          6/30/2008    $934,400        $467,200      $467,200
            796
17          UBS #-       2007          6/30/2008    $1,523,303      $555,450      $555,450
            593
18          UBS #-       2008          6/30/2009    $485,597        $100,000      $100,000
19          593
            Pictet &     2008          6/30/2009    $204,122        $45,229       $45,229
20          Cie #-531
21
     B.       The United States’ revised penalties are still too high because the United
22            States fails to consider the value of stock held in account 962 as of June 30,
              2008, without explanation, and because it seeks to increase the 2007 penalty
23
              for account 531 despite that the time to assess an increased penalty has run.
24             As explained above, because the United States conceded that the IRS’s FBAR
25   penalties are illegal, remand to the IRS is required. Nevertheless, the revised penalties
26
     1
         Although the United States asserts in its motion that the penalty for Pictet & Cie account
27       ending in 531 should be increased for reporting year 2007, it did not request that the Court
         remand that assessment to the IRS, as it must, and therefore it is not included here. Kerr
28       disputes that the penalty should be increased as addressed below in B.
                                                      6
      Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 7 of 18



1    that the United States asserts in its motion are still too high as it relates to two accounts,
2    as shown below:
3
4 Account        Reporting Penalty           IRS            United         Kerr’s         Diff.
                 Year      Date              Assessment     States’
5                                                           Revised
6
   UBS #-    2007              6/30/2008     $378,117       $378,117       $277,285       $100,832
 7 962
 8 Pictet &  2007              6/30/2008     $250,761       $438,593       $250,761       $187,832
   Cie #-531
 9 Total                                     $3,800,970     $2,225,574     $1,936,910     $288,664
   Penalties
10
11          UBS 962
12          The United States contends that it is indisputable that at the time it made its
13   assessment, it did not have a June 30, 2008 balance for UBS account ending in 962.
14   Although it is indisputable that the administrative record does not contain a statement
15   reflecting the balance in UBS account ending in 962 as of June 30, 2008, it is also
16   indisputable that the IRS’s revenue agent, Ms. Mead, relied solely on the information
17   “provided by the [IRS’s] criminal investigation division,” (Ex. A at 34:13-16) and that
18   she “never requested any additional information,” (Ex. A at 34:10-12), as directed by IRS
19   policy, because she was “requested by [IRS] criminal investigations not to contact the
20   taxpayer,” (Ex. A at 17:5-12). Ms. Mead’s failure to request information was an
21   unexplained deviation from the IRS’s policy directives that require that revenue agents
22   informally request statements from taxpayers and other sources, and then formally
23   request them by issuing summonses. (Ex. B at USA-000899—900.) Ms. Mead testified
24   that she did neither after direction from the IRS’s Criminal Investigation division that she
25   not contact Kerr. (Ex. A at 33:2-8, 33:11-14.) These deviations from IRS procedure were
26   not typical as Ms. Mead testified that she would generally “issue a summons in an FBAR
27   examination if after all means of obtaining bank statements were unsuccessful,” and that
28

                                                     7
      Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 8 of 18



1    she would “request an EOI, exchange of information.” (Ex. A at 16:14-20.) The IRS’s
2    failure to obtain a statement reflecting the balance in UBS account ending in 962 as of
3    June 30, 2008 is its own doing, contrary to its own policy.
4           The Internal Revenue Manual does not have the force of law. Fargo v. Comm’r.,
5    447 F.3d 706, 713 (9th Cir. 2006). But “[i]t is a fundamental principle of administrative
6    law that an agency is bound to adhere to its own regulations.” Service v. Dulles, 354 U.S.
7    363, 388 (1957) (stating that an agency may not “proceed without regard” to the
8    “substantive and procedural standards” it has “impose[d] upon [itself]”); Alcaraz v.
9    I.N.S., 384 F.3d 1150, 1162 (9th Cir. 2004) (“Where the rights of individuals are affected,
10   it is incumbent upon agencies to follow their own procedures.”); Church of Scientology of
11   California v. United States, 920 F.2d 1481, 1487 (9th Cir. 1990) (holding that
12   administrative agencies are required to adhere to their own internal operating
13   procedures). The IRS’s revenue agent’s failure to request statements necessary to perform
14   FBAR calculations is not explained in the administrative record, and the matter should be
15   remanded to the IRS for further explanation or agency action.
16          Even without a statement reflecting the balance in UBS account ending in 962 as
17   of June 30, 2008, the IRS’s penalty assessment is arbitrary and capricious because the
18   IRS failed to make any effort to determine the balance as of June 30, 2008.
19          In United States v. Gentges, No. 18-CV-7910 (KMK), 2021 WL 1222764
20   (S.D.N.Y. Mar. 31, 2021), the IRS used a December 31 balance in lieu of a June 30
21   balance in a willful FBAR penalty calculation, like in this case, because the IRS did not
22   have the June 30 balance. Gentges at *15-16. The IRS argued that it used the “best
23   available information,” but the court held that the IRS’s policy manual required the June
24   30 account balance, and the agency’s decision was an “arbitrary expedient.” Id. The court
25   remanded the issue to the IRS for additional investigation or explanation. Id. *16. The
26   court distinguished the IRS’s departure from “cut-and-dry instructions in its own internal
27   guidelines” that it use the June 30 balance from other cases that involved the IRS’s
28

                                                   8
      Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 9 of 18



1    “substantive exercise of discretion.” Id., citing United States v. Rum, 2019 WL 3943250
2    (M.D. Fla. Aug. 2, 2019) (upholding IRS penalty calculation where the IRS did not apply
3    mitigation provisions); United States v. Williams, 2014 WL 3746497 (E.D. Va. June 26,
4    2014) (upholding IRS’s refusal to reduce FBAR penalties below the maximum).
5           The IRS’s policy manual directs examiners to use the fair market “value of stock,
6    other securities, and other non-monetary assets in an account reported on the FBAR.”
7    IRM 4.26.16.3.6 (07-01-2008). Although outside the FBAR penalty section of the IRS’s
8    policy manual, agents are directed to perform stock valuations as of a certain date using
9    the “EstateVal” program. IRM 4.25.2.5.3.2 (08-30-2018). The IRS has utilized EstateVal
10   to value stock since 1996. EVP System EstateVal,
11   https://www.evpsys.com/group/estateval (last visited June 24, 2021).
12          IRS Revenue Agent Teresa Mead testified that she used account values as of
13   December 31 without adjustment to calculate Kerr’s FBAR penalties. (Ex. A at 45:24-25;
14   46:1-4; 48:14-16; 55:20-24; 74:6-9, 22-25; 75:1-4, 17-25; 76:1; 97:12-13.) Mead further
15   testified that she was aware that the foreign accounts for which she was calculating
16   penalties contained stock, that the statements listed the names of the stock and the
17   number of shares of stock (Ex. A at 64:10-18), but that she made no attempt to determine
18   the value of the stock as of June 30 (Ex. A at 64:17-19) despite being aware that she
19   could look up the values of publicly traded stock as of a certain date, e.g., the violation
20   date of June 30 (Ex. A at 57:19-22; 65:1-14). When Ms. Mead was asked why she did not
21   attempt to determine the value of the stocks contained in the accounts as of June 30, she
22   replied, “I don’t recall,” a phrase that she used more than 60 times throughout her
23   deposition. (Ex. A at 64:20-21; 65:15-16.) When Ms. Mead was asked what would help
24   her recall why she chose not to determine the value of securities using publicly available
25   information, she responded “I don’t have an answer.” (Ex. A at 66:5-20.)
26          The statements within the IRS’s possession at the time that the penalty was
27   calculated for UBS account ending in 962 reflected five different stocks that were
28

                                                    9
     Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 10 of 18



1    purchased and sold throughout 2008. Kerr’s expert, Ms. Sheri Betzer, determined that the
2    transactions reflected on the statements within the IRS’s possession could be traced to
3    determine the number of shares on hand at June 30, 2008. Once the number of shares was
4    determined, the trading value of the shares at June 30, 2008 could be determined using
5    publicly available information, and the stock/account value is $544,570 at June 30, 2008.
6    (Ex. C at Ex. A, 4-5; Ex. B at USA-000971—1039.)
7           The United States’ revised penalty for UBS account ending in 962 relies on two
8    assumptions: (1) that the number of shares in the account as of December 31, 2007
9    remained the same as of the violation date of June 30, 2008, and (2) that the share values
10   remained the same as of the violation date of June 30, 2008. Ms. Betzer’s calculation
11   more accurately relies on only one of those assumptions: that the number of shares
12   remained the same. Ms. Betzer looked to publicly available information—just as the IRS
13   should have based on its own policy—to determine the values. Neither the IRS in its
14   administrative record, nor the United States in its motion, offers any explanation for the
15   decision to make two assumptions rather than one in determining the account balance for
16   UBS account ending in 962 as of June 30, 2008, nor do they explain the failure to follow
17   the IRS’s policy manual directive that agents use the fair market “value of stock, other
18   securities, and other non-monetary assets in an account reported on the FBAR.” IRM
19   4.26.16.3.6 (07-01-2008). The IRS provides tools to its agents to perform stock
20   valuations as of a certain date, see IRM 4.25.2.5.3.2 (08-30-2018), and yet the
21   administrative record fails to explain the revenue agent’s decision not to properly value
22   the stocks.
23          Like in Gentges, the IRS’s failure to use the June 30 balances was arbitrary,
24   capricious, an abuse of discretion, and otherwise not in accordance with law.
25   Accordingly, the Court should remand this action to the IRS.
26
27
28

                                                  10
     Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 11 of 18



1           Pictet & Cie 531
2           The United States’ revised FBAR penalties asserts that the penalty for Pictet &
3    Cie account ending in 531 should be increased by $187,832 for reporting year 2007
4    because the statements that Kerr provided to the United States upon request in discovery
5    reflect an account balance of $877,185 as of June 30, 2008. Kerr does not dispute that the
6    balance in the account as of June 30, 2008 was $877,185, as reflected by the statements
7    that he produced, but neither the United States in its motion or this Court are permitted to
8    make any agency decision on behalf of the IRS. As detailed above, if the United States
9    requests remand for the Pictet & Cie account ending in 531 (it has not made such a
10   request), then the Court may remand the matter to the IRS for further explanation or new
11   agency action, but it cannot substitute its judgment for that of the IRS and assess an
12   increased penalty. Regents, 140 S. Ct. at 1907-08. A valid assessment by the IRS is a
13   condition precedent to the United States’ action to recover an IRS assessment. 31 U.S.C.
14   § 5321(b)(1), (2). Because the IRS’s Form 13448, Penalty Assessment Certification,
15   shows that the IRS assessed an FBAR penalty in the amount of $250,761.00 for Pictet &
16   Cie account ending in 531 for reporting year 2007, (Ex. 6, USA-000006), the United
17   States’ civil action to recover such assessment is limited to $250,761.00. 31 U.S.C. §
18   5321(b)(2). Any additional FBAR penalty assessment against Kerr for 2007 is barred by
19   the six-year statute of limitations under 31 U.S.C. §§ 5321(b)(1) and (b)(6), which ran on
20   December 31, 2018 (Ex. B at USA-000883—896).
21
22   C.     The IRS’s penalty calculations exceed the FinCEN regulations maximum of
            $100,000.
23
24          The implementing FBAR regulation caps the penalty at $100,000. 31 CFR §
25   1010.820(g). The IRS has consistently taken the position that 31 CFR § 1010.820(g) is
26   void ab initio since 2004, when Congress increased the willful penalty (American Jobs
27   Creation Act of 2004, Pub. L. No. 108-357, 118 Stat. 1418 (2004)). Two courts have held
28

                                                   11
     Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 12 of 18



1    that that the regulation controls. See United States v. Wadhan, 325 F. Supp. 3d 1136,
2    1138-41 (D. Colo. 2018); United States v. Colliot, 2018 WL2271381 at *2-3 (W.D. Tex.
3    May 16, 2018). While there are no controlling cases in the Ninth Circuit, most courts to
4    address the issue have concluded that the 2004 amendment to the statute superseded the
5    regulation. See United States v. Rum, 995 F.3d 882 (11th Cir. 2021); United States v.
6    Horowitz, 978 F.3d 80, 91 (4th Cir. 2020); Norman v. United States, 942 F.3d 1111 (Fed.
7    Cir. 2019); Kimble v. United States, 141 Fed. Cir. 373, 388 (2018); United States v. Park,
8    389 F. Supp. 3d 561, 571-74 (N.D. Ill. 2019); United States v. Toth, No. 15-CV-13367-
9    ADB, 2020 WL 5549111, at *5 (D. Mass. Sept. 16, 2020); United States v. Shoenfeld,
10   2019 WL 2603341 at *4 (M.D. Fla. June 25, 2019); United States v. Garrity, 2019 WL
11   1004584 at 2 (D. Conn. Feb. 28, 2019). The $100,000 cap has not been amended or
12   rescinded despite that the regulation has been amended for other purposes as recently as
13   2016. 81 Fed. Reg. 42503 (June 30, 2016). Furthermore, as the dissent points out in the
14   Second Circuit’s recent opinion in United States v. Kahn, No. 19-3920, 2021 WL
15   2931305, at *10 (2d Cir. July 13, 2021), “the 2004 amendment creates no conflict with
16   the governing regulation,” because the statute allows rather than requires the IRS to
17   impose a penalty greater than $100,000. Accordingly, any civil penalty is limited to half
18   the amount in the account at the time of the violation but capped at $100,000, and the
19   Court should remand this action to the IRS to account for the $100,000 cap.
20
21   D.     FBAR penalties that forfeit the entire amounts in the accounts are punitive in
            nature and excessive in violation of the Eighth Amendment.
22
23          The Eighth Amendment of the United States Constitution prohibits the
24   government from imposing “excessive fines.” U.S. Const. amend. VIII. As more fully set
25   out in Kerr’s Motion for Partial Summary Judgment, Kerr’s FBAR penalties are fines that
26   are grossly disproportionate to the conduct involved—a mere failure to report—and the
27   punishment is unconstitutional under the Excessive Fines Clause of the Eighth
28

                                                  12
     Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 13 of 18



1    Amendment after weighing the relevant factors and comparing the FBAR penalties to the
2    additional tax due—zero—and considering that the penalties exceed the amounts in the
3    accounts as of June 30, 2009 ($1,362,893). The Court should reduce the FBAR penalties
4    to 50% of the account balances as of June 30, 2009, or $681,446.
5
     E.     Kerr did not have a reporting requirement for the Placeholder Account
6           because he did not have the requisite financial interest in or authority over
7           the account.

8
            The United States, as the moving party, bears the initial burden of informing the
9
     Court of the basis for its motion and identifying those portions of the record
10
     demonstrating the absence of a genuine issue of material fact. See Celotex Corp. v.
11
     Catrett, 477 U.S. 317, 323 (1986). Kerr, as the nonmoving party, must “go beyond the
12
     pleadings and by [its] own affidavits, or by the depositions, answers to interrogatories,
13
     and admissions on file, designate specific facts showing that there is a genuine issue for
14
     trial.” Celotex, 477 U.S. at 324 (internal quotation and citation omitted). The court must
15
     examine the evidence in the light most favorable to the non-moving party. United States
16
     v. Diebold, Inc., 369 U.S. 654 (1962). The court may not weigh evidence or make
17
     credibility determinations. Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Direct
18
     testimony of the non-movant must be believed, however implausible. Leslie v. Grupo
19
     ICA, 198 F.3d 1152, 1159 (9th Cir. 1999). Any doubt as to the existence of any issue of
20
     material fact requires denial of the motion. Anderson v. Liberty Lobby, Inc., 477 U.S.
21
     242, 255 (1986).
22
            The United States asserts that Kerr had the requisite financial interest or signature
23
     or other authority in the Placeholder Account because (1) his prior criminal conviction
24
     determined as much for the other Swiss accounts, and therefore, it should follow that the
25
     same is true for the Placeholder Account, and (2) UBS records and an email from Rusch
26
     suggest that he had an interest in, or control over, the account. But this Court already
27
     determined that the jury in Kerr’s criminal case “did not necessarily decide[] that Mr.
28

                                                   13
     Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 14 of 18



1    Kerr willfully failed to file an FBAR on this placeholder account,” because the account
2    was not listed in the Indictment, and the jury was not instructed to make a decision with
3    regard to the “Placeholder Account.” The United States’ suggestion that the criminal
4    conviction determined Kerr’s reporting requirement for the Placeholder Account is
5    wrong. And Kerr’s testimony, combined with reliability issues related to the UBS
6    documents, is sufficient to overcome the United States’ motion.
7           The FBAR regulations require that a U.S. person report a foreign corporation’s
8    interest in a foreign bank account, but only where they have more than 50 percent of the
9    voting power or total value of shares in the entity. 31 C.F.R. § 1010.350(e)(2)(ii). Kerr
10   testified that he understood that he had less than a five percent interest in Red Rock, and
11   that he acquired the shares through stock that he sent to Rusch (Ex. D at 206:1-14, 209:7-
12   15, 210:20-25, 211:1-6, 277:23-25, 278:1-3). Kerr testified that Rusch had “all the
13   power,” that Kerr opened all the accounts through his fiduciaries, and that Kerr was
14   merely a five percent owner of Red Rock (Ex. D at 211:7-25, 212:1-10). Kerr was not
15   aware of UBS accounts opened in the name of Red Rock. (Ex. D at 212:15-20). Kerr did
16   not provide any instructions to Rusch with respect to the stocks provided to Rusch (Ex. D
17   at 212:25, 213:1-12). Kerr never received any UBS bank statements, or other bank
18   documents in the name of Red Rock from UBS, Rusch, or through online access (Ex. D
19   at 213:13-25). Kerr did not know what happened to the Placeholder Account, whether it
20   was separate and apart from other accounts, or where the money went. (Ex. D at 228:7-
21   17) Kerr testified that he did not wire 100,000 Swiss francs to UBS for the Placeholder
22   Account (Ex. D at 201:8-11), that he did not know who would have wired such funds
23   (Ex. D at 201:12-13). Rusch assured Kerr that he was complying with all U.S. and Swiss
24   tax laws (Ex. D at 226:11-21), and Kerr understood that as long as his ownership interest
25   was less than five percent, he did not have a reporting requirement, and he never had any
26   reason to believe that he owned more than a five percent interest in any foreign entity
27   created by Rusch (Ex. D at 278:4-8, 279:3-17). Rusch did not advise Kerr to file an
28

                                                   14
     Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 15 of 18



1    FBAR for any account (Ex. D at 279:21-23), and if he had been advised to file one, he
2    would have (Ex. D at 279:24-25, 280:1-2). Kerr understood that Rusch’s expertise was in
3    international tax matters, and Kerr relied on Rusch to determine whether he had an FBAR
4    filing requirement (Ex. D at 280:6-15). Rusch informed Kerr that everything was
5    compliant from an FBAR standpoint (Ex. D at 280:16-24).
6           Kerr’s testimony, which must be believed in addressing this motion, see Leslie,
7    198 F.3d at 1159, establishes that he did not have the requisite financial interest in or
8    authority over the account because (1) he was not an account holder, signor, or beneficial
9    owner, (2) he did not have more than 50 percent of the voting power or total value of
10   shares in the entity account holder and beneficial owner, Red Rock, and (3) the anti-
11   avoidance rule does not apply to Kerr (although it likely applies to Rusch).
12          The UBS bank documents that the United States relies on are unreliable. The UBS
13   bank documents indicate that Kerr was married to Margaret Kerr in 1967 (Ex. 27, 10
14   Bates 2226_0175), but Kerr testified that he married Margaret on October 23, 1976, and
15   that he would not forget that date (Ex. D at 281:18-25). Further, the UBS bank documents
16   also indicate that Kerr had two children, despite that he had three children, a fact that he
17   would not forget (Ex. D at 281:9-17). Kerr’s testimony establishes that the UBS bank
18   documents are unreliable at least as it relates to proving that Kerr a requirement to report
19   the Placeholder Account on an FBAR.
20          Genuine issues of material fact exist as it relates to Kerr’s interest in the
21   Placeholder Account and therefore the Court should deny the United States’ motion as it
22   relates to the assertion of the $40,985 willful penalty for the Placeholder Account.
23
24
25
26
27
28

                                                    15
     Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 16 of 18



1                                      CONCLUSION
2         Based on the foregoing, this Court should deny the United States’ Motion for
3    Summary Judgment.
4
          RESPECTFULLY SUBMITTED this this 26th day of July, 2021.
5
                                     /s/ Brandon A. Keim
6                                    Brandon A. Keim (028831)
7                                    FRAZER RYAN GOLDBERG & ARNOLD LLP
                                     1850 N. Central Ave, Suite 1800
8                                    Phoenix, AZ 85004
                                     Phone: 602-200-7399; Fax: 602-200-7339
9
                                     E-mail: bkeim@frgalaw.com
10
                                     Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               16
     Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 17 of 18



1                                   TABLE OF EXHIBITS
2          The following table of exhibits is provided in accordance with the Court’s Rule 16

3    Scheduling Order:

4     Exhibit No.          Title

5             A            Teresa Mead deposition transcript

6             B            Examiner’s workpapers

7             C            Declaration of Sheri L. Betzer

8             D            Stephen Kerr deposition transcript

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                17
     Case 2:19-cv-05432-DJH Document 49 Filed 07/26/21 Page 18 of 18



1                                CERTIFICATE OF SERVICE
2               IT IS HEREBY CERTIFIED that service of the foregoing is made this 26th
3    day of July, 2021, via the Court’s ECF system to all counsel of record.
4
5                                             /s/ Brandon A. Keim
                                              BRANDON A. KEIM
6                                             Attorneys for Defendant
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 18
